Name: Commission Implementing Regulation (EU) NoÃ 710/2013 of 24Ã July 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  communications
 Date Published: nan

 25.7.2013 EN Official Journal of the European Union L 200/14 COMMISSION IMPLEMENTING REGULATION (EU) No 710/2013 of 24 July 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A device (so-called Traffic Message Channel (TMC) receiver) comprising an FM receiver, an aerial cable (antenna) and a power supply. It is equipped with a USB-connector. The device receives telemetric signals containing traffic information using a traffic message channel through FM radio broadcast band. The device is to be connected with a USB-connector to a global positioning system (GPS) receiver, which processes the telemetric signals received and displays the traffic information on the screen. The device does not receive sound broadcast signals. 8517 69 39 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8517, 8517 69 and 8517 69 39. As the device only works when connected to a GPS, increasing the GPS functionality, it is considered an accessory of a GPS and is therefore to be classified on its own merits. The device does not receive any sound signals. Consequently, classification under heading 8527 as a reception apparatus for radio-broadcasting is excluded. The device is not portable as it only works when connected to a GPS. In addition, the device cannot perform alone the calling, alerting or paging function as it only receives telemetric signals. Consequently, classification under subheading 8517 69 31 as portable receivers for calling, alerting or paging is excluded. The device is therefore to be classified under CN code 8517 69 39 as other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (see also the CN Explanatory Notes to subheading 8517 69 39, item 6).